                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


SHAHRAM AFSHANI,                          §
                                          §
             Plaintiff,                   §
                                          §
v.                                        §
                                          §
SPIRIT REALTY CAPITAL,                    §      Civil Action No. 3:19-CV-01421-X
INC., SPIRIT SPE PORTFOLIO                §
2006-1, LLC, and SMTA                     §
SHOPKO PORTFOLIO I, LLC,                  §
                                          §
              Defendants.                 §


                     MEMORANDUM OPINION AND ORDER

      This dispute stems from the purchase of two pieces of commercial real estate

in Wisconsin. Spirit SPE Portfolio 2001-1, LLC (SPE) and SMTA Shopko Portfolio I,

LLC (SMTA) owned the properties, which were leased to a retailer. Spirit Realty

Capital, Inc. is the parent company of SPE and SMTA. Shahram Afshani bought the

properties from SPE and SMTA, but the retailer later filed for bankruptcy. Afshani

sued SPE, SMTA, and Spirit for breach of contracts, fraud, rescission, and punitive

damages. SPE and SMTA moved for summary judgment, as did Spirit.

      For reasons explained below, the Court GRANTS SPE and SMTA’s motion to

dismiss the claims as against SPE and SMTA, DISMISSES the claims as against SPE

and SMTA, and grants Afshani leave to replead no later than April 10, 2020. The

Court also GRANTS Spirit’s motion to dismiss, DISMISSES the claims as against

Spirit, and grants Afshani leave to replead no later than April 10, 2020.


                                          1
                               I. Factual Background

       Afshani and SPE entered into a Purchase and Sale Agreement on June 20,

2018 in connection with real property located at 4344 Mormon Coulee Rd., La Crosse,

Wisconsin. Afshani and SMTA entered into a separate Purchase and Sale Agreement

on August 13, 2018 in connection with real property located at 9366 State Highway

16, Onalaska, Wisconsin. Both agreements disclosed there was an existing lease with

Shopko Stores Operating Co., LLC (the tenant), a discount retailer, and that SPE and

SMTA would deliver a new lease to be executed by the tenant in a form the tenant

previously approved. SPE and SMTA delivered the new leases. But Shopko filed for

bankruptcy after the transactions closed and Afshani took over the properties. Spirit

is the parent company of SPE and SMTA.

       Afshani sued in state court in Dallas County, claiming that either the

defendants fraudulently induced him into entering into the contracts or breached the

contracts by allegedly concealing information about Shopko before closing. Afshani

amended his complaint the following day and SPE and SMTA removed the case to

this Court. Afshani filed his live, second amended complaint and two motions to

dismiss were filed—one by SPE and SMTA and another by Spirit Realty Capital, Inc.

(Spirit)

                          II. Motion to Dismiss Standard

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting as true the factual allegations in the complaint and drawing




                                         2
all inferences in the plaintiff’s favor.”1 To survive a motion to dismiss, Afshani must

allege enough facts “to state a claim to relief that is plausible on its face.”2 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”3 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.”4

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’”5

          But this is a fraud case. For fraud, Rule 9 requires the plaintiff to “state with

particularity the circumstances constituting fraud or mistake.”6 “In other words, Rule

9(b) requires ‘the who, what when, where, and how to be laid out’ in the complaint.”7

“To plead an omission with sufficient particularity, plaintiff must specifically plead

when a given disclosure should have been made.”8




1Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015) (citing DiFolco v. MSNBC Cable L.L.C., 622 F.3d
104, 110–11 (2d Cir. 2012)).
2   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
4Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to relief
above the speculative level[.]”).
5   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).
6   FED. R. CIV. P. RULE 9.
7 Pipefitters Local No. 636 Defined Benefit Plan v. Zale Corp., 499 F. App’x 345, 349 (5th Cir. 2012)
(citing Benchmark Elecs. Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003)).
8   Masel v. Villarreal, 924 F.3d 734, 749 (5th Cir. 2019).



                                                      3
                                         III. Application

                        A. Breach of Contract Against SPE and SMTA

       SPE and SMTA contend that Afshani’s breach claims fail because the

complaint never identifies which contract provision they breached. Afshani contends

the live complaint adequately alleges breaches of sections 2.02 and 2.08(b) of both

contracts. The Court agrees with SPE and SMTA that Afshani failed to adequately

plead a violation of the contracts but grants leave for Afshani to replead.

       Afshani must point to specific contractual provisions that SPE and SMTA

allegedly breached.9 Here, the relevant allegations are as follows:

       In connection with Plaintiff’s execution of the La Crosse Contract, and
       pursuant to its terms, the La Crosse Seller agreed to furnish and did
       furnish to Plaintiff a form of new lease (“New Lease”) on the La Crosse
       Property upon which Plaintiff relied in entering into the La Crosse
       Contract and in agreeing to pay the $5,617,500 purchase price for the La
       Crosse Property. In particular, Plaintiff—like most purchasers of
       commercial property—relied on the income stream reflected in the New
       Lease on the La Crosse Property in agreeing to enter into the La Crosse
       Contract, and in agreeing upon the purchase price for the La Crosse
       Property.

(Doc. 14 at 4). Additionally, Afshani alleged:

       At the time Defendants delivered the new form of lease for both the La
       Crosse and Onalaska Properties to Plaintiff, Defendants were each
       aware, but did not disclose to Plaintiff, that Shopko, the Tenant under
       the New Lease for both properties, was in severe financial distress and
       was, in fact, actively considering filing for bankruptcy protection. The
       fact and extent of Shopko’s severe financial distress represented
       material facts known only to Defendants and not Plaintiff.

(Doc. No. 14 at 5). Of course, these allegations fail to identify a breach of a specific


9 Williams v. Wells Fargo Bank, N.A., 560 F. App’x 233, 238 (5th Cir. 2014) (affirming dismissal of
breach of contract claim where plaintiffs’ “pleadings failed to identify which provision of the deed of
trust [defendant] allegedly breached”).




                                                  4
provision.

      Afshani attempted to cure that in response to the motion to dismiss by claiming

these allegations show a breach of sections 2.02 and 2.08(b). Section 2.02 states

Afshani received from SPE and SMTA the form of the new leases and that “[s]eller

makes no representation or warranty regarding the Diligence Materials [including

the new leases], or any other materials relating to the Property or Tenant, delivered

to Purchaser. Seller is under no further obligation to deliver any diligence materials

related to the Property.” And section 2.08(b) required SPE and SMTA to deliver to

Afshani fully executed lease materials at closing. But Afshani’s live complaint does

not allege that SPE and SMTA breached the only duty these provisions created:

(1) failing to deliver the proposed new leases under section 2.02, and (2) failing to

deliver the executed leases under section 2.08(b).

      At best, Afshani makes the fallback argument that SPE and SMTA breached

an implied duty to disclose what they knew about Shopko’s financial condition. But

this argument conflates contract and tort principles. The duties in the contract are

established in the contract. If Afshani points to an implied duty, it is an admission

that such a duty is not within the contract. As such, if Afshani has a claim, it is a tort

claim. Accordingly, the Court GRANTS the motion to dismiss as to the contract

claims, DISMISSES the contract claims as against SPE and SMTA, and grants

Afshani leave to replead no latter than April 10, 2020 to allege breaches of contract

by SPE and SMTA.

                   B. Fraud or Concealment Against SPE and SMTA

      SPE and SMTA argue that (1) the contract expressly disclaimed reliance in


                                            5
compliance with Texas law, and (2) alternatively, that Afshani failed to adequately

meet the heightened pleading standard under Rule 9(b). Afshani contends that the

disclaimer fails to comply with Texas law and that the live complaint is sufficiently

pled. The Court agrees with SPE and SMTA that the live complaint fails to plead

fraud with the required particularity. As such, the Court will refrain from ruling on

whether the reliance disclaimer complied with Texas law until seeing Afshani’s final

attempt at pleading.

          Rule 9(b) “requires the who, what when, where, and how to be laid out in the

complaint.”10 But the live complaint fails to allege “who” from SPE and SMTA

allegedly concealed the financial information regarding Shopko, “where” this

information should have been disclosed, and “when” such disclosures should have

occurred. As this is Afshani’s third complaint, the Court’s allowance of one more

repleading will be his last. Accordingly, the Court GRANTS the motion to dismiss as

to the fraud claim, DISMISSES the fraud claim against SPE and SMTA, and grants

Afshani leave to replead no later than April 10, 2020 to allege fraud by SPE and

SMTA.

                                C. Rescission Against SPE and SMTA

          SPE and SMTA contend that the rescission claim is not a standalone claim and

must fail because the contract and fraud claims are not viable. Afshani responds that

his contract and fraud claims are viable, and that his rescission claim should stand.

The Court agrees with SPE and SMTA.

          As addressed above, Afshani’s contract and fraud claims are legally defective


10   Pipefitters Local No. 636, 499 F. App’x at 349 (quotation marks omitted).


                                                    6
and must be repled. Rescission is a remedy, not a freestanding cause of action.11

Because Afshani has no other viable claim for which rescission is a remedy, his

rescission claim is likewise invalid.12

                       D. Consequential, Special, and Punitive Damages
                                   Against SPE and SMTA

       SPE and SMTA finally argue that Afshani’s request for consequential, special,

and punitive damages is barred by the contract. Afshani contends that SPE and

SMTA cannot rely on a contract they procured with fraudulent means. Because the

Court is requiring Afshani to replead his fraud claim, ruling on this damages request

before that repleading has occurred would be premature.

                                  E. Fraud Claim Against Spirit

       The claims arguably lodged against Spirit are for fraud and breach of contract.

The Court addresses each in turn.

       Spirit contends that the fraud claim violates the economic loss rule because it

is the subject of the contract with SPE and SMTA. Spirit also joined in the arguments

SPE and SMTA advanced, which includes the argument that Afshani insufficiently

pled fraud. Afhsani responds that Spirit violated a common law duty to disclose

information related to Shopko and damages beyond what the contract would allow.

In light of the Court’s above holding that Afshani insufficiently pled fraud, the Court

will rule on Spirit’s economic loss rule argument another day. Accordingly, the Court


11See Kennebrew v. Harris, 425 S.W.3d 588, 595 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)
(“Because rescission is a remedy, it is available only if the other party to the contract has committed
some wrong.”).
12In addition, “[r]escission in a breach of contract case is available only when monetary damages are
inadequate.” Jeanbaptiste v. Wells Fargo Bank, N.A., No. 3:14-CV-264-K, 2014 WL 2158415 (N.D.
Tex. May 22, 2014), aff’d, No. 14-10671, 2014 WL 7723129 (5th Cir. Nov. 7, 2014).



                                                  7
GRANTS Spirit’s motion to dismiss, DISMISSES the fraud claim as against Spirit,

and grants Afshani leave to replead its fraud claim as against Spirit no later than

April 10, 2020.

                                    F. Breach Claim Against Spirit

          Regarding the breach of contract claim against Spirit, Spirit contends it was

not a party to the contract. Afshani responds that it pled that Spirit is the alter ego

of SPE and SMTA. The Court holds that Afshani has failed to meet the fraud pleading

standard for alter ago.

          The weight of authority is that a party must plead fraud in order to prove an

alter ego theory.13 Afshani, in response to this argument, claims that he pled alter

ego sufficiently under Texas Business Organizations Code § 21.223(b).                           But as

Afshani admits, this provision only applies if “actual fraud” is shown.14 Thus, the

heightened pleading standard of Rule 9(b) applies to the alter ego theory. But Afshani

failed to plead the “the who, what when, where, and how to be laid out” of SPE and

SMTA being the alter ego of Spirit.15 However, this is not an outright basis for

dismissal with prejudice but instead is a basis for repleading. Accordingly, the Court

GRANTS Spirit’s motion to dismiss as to the contract claims, DISMISSES the


13See Ogbonna v. USPLabs, LLC, EP-13-CV-347-KC, 2014 WL 2592097, at *11-12 (W.D. Tex. June
10, 2014) (applying Texas law, and concluding that, “[b]ecause the Amended Complaint lumps the
Defendants together in an attempt to establish fraud, Plaintiff may only satisfy Rule 9(b) if the
Amended Complaint elsewhere specifies each Defendant’s role in the alleged fraud. . . . The Court
therefore dismisses Plaintiff’s veil-piercing theory against Texas Defendants insofar as it relates to her
breach of warranty claim.”); Hidden Values, Inc. v. Wade, 3:11-CV-1917-L, 2012 WL 1836087, at *4
(N.D. Tex. May 18, 2012) (applying Rule 9(b) to a plaintiff’s alter-ego allegations).
14 TEX. BUS. ORGS. CODE § 21.223(b) (requiring the “obligee [to] demonstrate[] that the holder,
beneficial owner, subscriber, or affiliate caused the corporation to be used for the purpose of
perpetrating and did perpetrate an actual fraud on the obligee primarily for the direct personal benefit
of the holder, beneficial owner, subscriber, or affiliate”).
15   Pipefitters Local No. 636, 499 F. App’x at 349 (quotation marks omitted)).


                                                     8
contract claim against Spirit, and grants Afshani leave to replead no later than April

10, 2020 to allege breach of contract by Spirit under an alter ego theory.

                                           IV. Conclusion

        For these reasons, the Court GRANTS SPE and SMTA’s motion to dismiss the

claims as against SPE and SMTA, DISMISSES the claims as against SPE and SMTA,

and grants Afshani leave to replead no later than April 10, 2020. The Court also

GRANTS Spirit’s motion to dismiss, DISMISSES the claims as against Spirit, and

grants Afshani leave to replead no later than April 10, 2020.16


        IT IS SO ORDERED this 9th day of March.




                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE
16 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted
by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.




                                                    9
